DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 08/10/2022.
Claims 1-6, 9-11 and 13-15 have been amended.
Claims 7-8 have been cancelled.
Claims 16-19 are new
 Claims 1-6 and 9-19 are pending for examination.

Claim Objections
Claim 15 and 16 objected to because of the following informalities:  Claims 15-16 recite the abbreviation API but there is no indication of what said abbreviation means. Examiner suggest to add the meaning of the abbreviation that as per the specification is an Application Program Interface (API) in the first time that said abbreviation is used (Claim 15, Line 8).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karschnik et al. (US 2018/0116415).

Regarding claim 15: Karschnik disclose a system comprising:
a bed (Fig. 3, 302) having a mattress (Fig. 3, 306);
a sensor (Fig. 17: 902-910) configured to sense sleep readings of a user sleeping
on the bed (¶0129);
an automation controller (Fig. 4a, 402) configured to:
 transmit the sleep readings to a cloud service (Fig. 4a,410a-f)(¶0105); and
receive, from the cloud service, instructions to deliver human- readable suggestions to the user that include both personalized recommendations generated as a function of the sleep readings of the user and the data from one or more APIs (¶0199); and 
caused the human-readable suggestions that include personalized recommendations to be delivered to the user (¶0194-0199).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karschnik et al. (US 2018/0116415) in view of Raj et al. (US 2019/0314192).

Regarding claim 1: Karschnik disclose a system comprising:
a bed (Fig. 3, 302) having a mattress (Fig. 3, 306);
a sensor (Fig. 17: 902-910) configured to sense sleep readings of a user sleeping
on the bed (¶0129);
an automation controller (Fig. 4a, 402) configured to transmit the sleep readings to a cloud service (Fig. 4a,410a-f)(¶0105);
hardware (Fig. 12-16, 1204, 1304, 1404, 1506, 1606) hosting the cloud service (Fig. 4a,410a-f) configured to (¶0170: states that the behavioral analysis module and the behavior algorithm can be run in the cloud services) compare the sleep readings with trend data (¶0165-0167) in order to generate both text-based suggestion and adjustments to the user's sleep environment (¶0194-0199).
Karschnik does not explicitly disclose applying machine learning to the data evaluation. However, using machine learning data for data evaluation is well known in the art as evidence by Raj where to teaches taking sleep data and apply machine learning techniques to analyze it (¶0027).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of applying machine learning to the data evaluation, as disclose by Raj, to the data evaluation of Karschnik. The motivation is to make the system smarter and more independent.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karschnik et al. (US 2018/0116415) in view of Shapiro (US 2019/0205931).

Regarding claim 16: Karschnik disclose the system of claim 15, but does not explicitly disclose wherein the data from one or more APIs comprises disease epidemic data.
In analogous art regarding providing data, Shapiro disclose wherein the data from one or more APIs comprises disease epidemic data.(¶0075).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the data from one or more APIs comprises disease epidemic data, as disclose by Shapiro, to the system of Karschnik. The motivation is to provide epidemic information to the user so proper precautionary measure can be taken.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karschnik et al. (US 2018/0116415) in view of Raj et al. (US 2019/0314192) and further in view of Leskovec et al. (US 2019/0286943).

Regarding claim 17: The combination of Karschnik and Raj disclose the method of claim 1, but does not explicitly disclose wherein the hardware hosting the cloud service is further configured to post-process real-time data based on data from one or more other databases with updated thresholds to increase accuracy.
In analogous art regarding machine learning hardware, Leskovec disclose a system further configured to post-process real-time data based on data from one or more other databases with updated thresholds to increase accuracy (Claim 1).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of configured to post-process real-time data based on data from one or more other databases with updated thresholds to increase accuracy, as disclose by Leskovec, to the hardware hosting the cloud service of the combination of Karschnik and Raj. The motivation is to improve the accuracy of the system.

Allowable Subject Matter
Claims 4 and 9-14 are allowed.
Claims 2, 3, 5, 6 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed 08/10/2022, with respect to rejection of claim 9 have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 
Applicant's arguments filed 08/10/2022 in regards to claim 15 have been fully considered but they are not persuasive. 
Applicant argue the prior art does not teach the amended claims.
Examiner respectfully disagrees: As explained above , the prior art does teach the amended claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689